DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to remarks and amendments filed 6/23/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/20/2022, 4/26/2022, and 5/11/2022 were each filed after the mailing date of the Non-Final Office Action on 3/31/2022.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
Claims 1-2 and 4-8 are allowable because the prior art of record does not disclose or make obvious a head unit comprising a storage portion “including a shift register that serially outputs the first determination information and the second determination information.”  It is this limitation, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nomura et al. (US 2019/0299600 A1) discloses a head unit including a determination circuit 250 that “serially outputs” a determination signal RSLT (paragraph 76).  However, the determination circuit does not include a shift register for storing first and second determination information.
	Nakano (US 2009/0189933 A1) discloses a storage portion register that stores nozzle testing results from a nozzle texting device (paragraph 57).  However, the storage portion register is not comprised in a head unit.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853